DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendment filed on 7/22/22 in which claims 1-8 and 10-12 have been amended, claims 9 and 13-20 are canceled and claims 40-48 are new. Thus, claims 1-8, 10-12 and 40-48 are pending in the application.

Allowable Subject Matter
Claims 1-8, 10-12 and 40-48 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The claims in this application have been allowed because the prior art does not teach a respiratory device with a processor configured to determine a duration of a safe apnea based on a comparison of the measured carbon dioxide to a maximum carbon dioxide limit as disclosed in claims 1 and 43. 
Therefore, as none of the prior art teaches all of the structural and functional limitations of the claims, the application is in condition for allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:30 am - 3:30 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785